t c memo united_states tax_court james e brown petitioner v commissioner of internal revenue respondent docket no filed date james e brown pro_se rebecca dance harris for respondent memorandum opinion parr judge respondent determined deficiencies in an addition to and a penalty on petitioner's federal income taxes as follows year deficiency dollar_figure dollar_figure additions to tax sec_6651 dollar_figure -- penalties sec_6662 dollar_figure -- all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after a concession1 the issues for decision are whether the theory of judicial estoppel or in the alternative the period of limitations bars the assessment and collection of the deficiency in income_tax for we hold it does not whether petitioner's backpay award of dollar_figure received in as partial settlement of his claim under title vii of the civil rights act of publaw_88_352 78_stat_253 is taxable we hold it is whether petitioner is entitled to an overpayment based on his claim to additional withholding credits of dollar_figure for we hold he is not whether petitioner is entitled to deduct unreimbursed employee business_expenses of dollar_figure and dollar_figure for and respectively we hold he is not whether for petitioner is liable for an addition_to_tax for failure_to_file a return under sec_6651 we hold he is whether for petitioner is respondent concedes that petitioner did not have unreported income of dollar_figure in petitioner raises several issues at trial and on brief which we find to be without merit accordingly we do not address them here liable for an accuracy-related_penalty for negligence under sec_6662 we hold he is some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner's legal residence was whites creek tennessee general background petitioner is a civilian employee of the u s department of the army the army on date petitioner initiated a lawsuit in the u s district_court for the district of columbia the district_court against the secretary of the army alleging among other things that he was discriminated against by the army in violation of title vii of the civil rights act of the title vii claim when he was denied certain promotions on date the district_court granted petitioner's motion for partial summary_judgment on the issue of the army's liability under the title vii claim on date the district_court entered an order granting petitioner certain backpay awards in accordance with its date decision in accordance with the date order of the district_court petitioner received an interim gross pay award of dollar_figure during on his federal_income_tax return for petitioner reported that he received an award based on the title vii claim but assumed the position that it was not taxable petitioner's return was first received at respondent's brookhaven service_center on date and forwarded to the philadelphia service_center for processing a second return for which respondent treated as an amended_return was received on date at the philadelphia service_center in date petitioner received a refund of dollar_figure for respondent then received an information item for indicating that a form_w-2 was issued to petitioner by the district_court the form_w-2 indicated that for petitioner had received additional income of dollar_figure and withholding credits of dollar_figure in further satisfaction of the title vii claim upon further review however the form_w-2 was found not to be a bona_fide document and the parties agreed that petitioner did not receive an additional dollar_figure of income on date petitioner filed a complaint in the u s court of federal claims the court of federal claims seeking to recover the amount allegedly paid to him in and the amount allegedly withheld for that year on date after petitioner filed suit in the court of federal claims respondent issued the notice_of_deficiency for and in response to the notice_of_deficiency petitioner filed a petition with the court thus vesting the court with jurisdiction over the case see brown v commissioner tcmemo_1996_100 issue period of limitations respondent determined a deficiency in petitioner's income_tax of dollar_figure for petitioner asserts that respondent is precluded from assessing this deficiency by the theory of judicial estoppel or in the alternative by the expiration of the period of limitations we are not persuaded by petitioner's arguments the doctrine_of judicial estoppel petitioner argues operates to preclude a party from asserting a position in legal proceedings which is contrary to a position it has already asserted in another proceeding see 911_f2d_1214 6th cir petitioner maintains that in proceedings before the court of federal claims the government conceded that the statute_of_limitations barred any assessment of a deficiency for petitioner claims that the government asserted this as a basis for having his suit before the court of federal claims dismissed and is now prohibited from asserting a contrary position before the court at trial respondent denied that the government made such a concession during the proceedings before the court of federal claims in support of his contention petitioner introduced at trial a portion of the government's brief from the case before the court of federal claims the brief made no such concession on brief petitioner cites the opinion of the court of federal claims to establish this same point in no conceivable way does the opinion of the court of federal claims support petitioner's position see brown v united_states nos 94-227c 94-358c pincite fed cl date accordingly respondent is not judicially estopped from assessing the deficiency for in the alternative petitioner argues that respondent is precluded from asserting a deficiency for by the statute_of_limitations at trial petitioner referred on occasion to the 2-year statute_of_limitations we addressed the distinction between the statutes of limitations for deficiency proceedings and suits for the recovery_of erroneous refunds in our previous opinion denying petitioner's motion for summary_judgment brown v commissioner tcmemo_1996_100 a suit for the recovery_of an erroneous refund under sec_7405 is merely one of several remedies open to the government in such a situation 64_tc_214 it is a civil_action brought in the name of the united_states and does not preclude an alternative remedy namely the determination_of_a_deficiency by the commissioner id it has been firmly established in our tax law that the commissioner may proceed through the deficiency route where there has been an erroneous refund as in this case 78_tc_100 krieger v commissioner supra beer v commissioner tcmemo_1982_735 affd 733_f2d_435 6th cir see also 283_us_230 23_tc_565 affd 231_f2d_8 5th cir h rept 79th cong 1st sess c b when the commissioner resorts to the deficiency procedure it is clear that the period of limitations applicable to such course of action ie sec_6501 is controlling rather than the 2-year period applicable to suits for the recovery_of erroneous refunds pesch v commissioner supra krieger v commissioner supra this case is before the court pursuant to the issuance of a notice_of_deficiency by respondent and petitioner's timely filing of a petition under the general_rule of sec_6501 a deficiency must be assessed within years from the date on which the return is filed the notice_of_deficiency was issued on date respondent determined that petitioner filed his return on date petitioner asserts that he filed his return on date the statute_of_limitations therefore turns on when the return is deemed filed filing generally is not complete until the document is delivered and received 241_us_73 this general presumption however is modified by sec_7502 sec_7502 provides that if a document is delivered to the internal_revenue_service irs at the proper address after its due_date by u s mail then in certain circumstances the date of postmark shall be the date of delivery sec_7502 and accompanying regulations provide that use of registered mail or certified mail provides prima facie evidence that the document was delivered and that the date of registration or the date of the u s postmark on the certified mail receipt is the postmark date here petitioner has not offered any evidence of postmark in addition petitioner did not take the added and in this case necessary precaution of having it sent by registered or certified mail notwithstanding sec_7502 when a taxpayer does not have documentary_evidence that a form was mailed we and certain other federal courts have in particular circumstances allowed indirect evidence to prove that the form was mailed see 92_tc_793 affd 909_f2d_1155 8th cir see also 966_f2d_487 9th cir it is well settled that pursuant to the common_law mailbox rule proper mailing of an envelope creates a rebuttable_presumption of receipt rosenthal v walker u s petitioner did provide a certified mail receipt dated date for a document sent to the irs in philadelphia pennsylvania a year later than petitioner claims he filed his original return smith v commissioner tcmemo_1994_270 affd without published opinion 81_f3d_170 9th cir whether the commissioner is able to rebut such presumption of receipt is a credibility determination smith v commissioner supra citing anderson v united_states supra pincite we need not make such a credibility determination here the court_of_appeals for the sixth circuit to which this case is appealable has consistently rejected testimony or other evidence as proof of the actual date of mailing 784_f2d_728 6th cir quoting 599_f2d_44 2d cir the court_of_appeals for the sixth circuit concluded that the only exceptions to the physical delivery rule available to taxpayers are the two set out in sec_7502 miller v united_states supra pincite this issue was revisited in 909_f2d_148 6th cir where the court_of_appeals stated even if we were required to make such a determination we note that petitioner's case is distinguishable from those which allowed extrinsic evidence as proof of the date of mailing in 92_tc_793 affd 909_f2d_1155 8th cir for example the taxpayer provided testimony from the local postmaster as to the date she hand- postmarked the item petitioner does not provide such evidence here in rebuttal however respondent provided credible testimony from an employee regarding standard irs procedures and a nationwide search on respondent's computer system determined no return was received from petitioner prior to date plaintiffs argue that the recent tax_court decision in 92_tc_793 allows them to prove timely filing of their return by extrinsic evidence we disagree first the tax_court in wood unlike this court in miller found the judicially-created presumption that proof of a properly mailed document is received applied in sec_7502 cases t c further the tax court's holding in wood that sec_7502 creates a safe_harbor for taxpayers who file by registered or certified mail was rejected by this court in miller f 2d pincite more importantly the tax_court in bruder v commissioner 57_tcm_873 held that wood's presumption of delivery did not apply to cases appealable to the sixth circuit because in miller the sixth circuit rejected the applicability of any such presumption and held that sec_7502 creates the only exceptions to the physical delivery rule t c m pincite the court_of_appeals for the sixth circuit again confirmed that the exceptions provided in sec_7502 are the only ones to the rule_of actual physical delivery 71_f3d_1228 6th cir affg tcmemo_1994_229 here petitioner has failed to show that sec_7502 applies accordingly petitioner's return is deemed filed on date thus making the notice_of_deficiency timely issue backpay award respondent determined that the dollar_figure petitioner received in as partial settlement of the title vii claim is taxable petitioner asserts that this amount received relating to the title vii claim is excludable from his gross_income in 504_us_229 the supreme court held that backpay awards received in settlement of title vii discrimination claims were not excludable from gross_income under sec_104 the supreme court noted that congress declined to recompense title vii plaintiffs for anything beyond the wages properly due them--wages that if paid in the ordinary course would have been fully taxable id pincite petitioner argues that respondent cannot apply burke retroactively we disagree sec_104 as it relates to the title vii claim was in effect when respondent mailed the notice_of_deficiency to petitioner and the supreme court's holding in burke construed but did not change that existing law in addition the supreme court has held when this court applies a rule_of federal_law to the parties before it that rule is the controlling interpretation of federal_law and must be given full retroactive effect in all cases still open on direct review and as to all events regardless of whether such events predate or postdate our announcement of the rule 509_us_86 accord 501_us_529 the rule announced by the supreme court in united_states v burke supra must therefore be given full retroactive effect to any open cases accordingly the dollar_figure of backpay petitioner received as partial settlement of the title vii claim is taxable_income for issue withholding credits respondent determined that petitioner is not entitled to additional withholding credits of dollar_figure for petitioner asserts that he is entitled to an overpayment based on his claim to such withholding credits this adjustment originates from an information item reported to the irs specifically the irs received information that a form_w-2 was issued to petitioner by the district_court reflecting an additional dollar_figure of income and withholding credits of dollar_figure in further satisfaction of his title vii claim upon further review it was discovered that the form_w-2 was not issued by the district_court and was not a bona_fide document respondent concedes that petitioner did not receive the additional dollar_figure furthermore the district_court did not remit dollar_figure to the irs on behalf of petitioner for purposes of additional income petitioner accepts that the district_court did not issue the form_w-2 and that he did not receive the dollar_figure notwithstanding this petitioner asserts that he is still entitled to the dollar_figure of withholding credits and attempted to claim a refund based on them petitioner has offered no documentation that dollar_figure was paid to the irs on his behalf for accordingly petitioner is not entitled to an overpayment based on his claim to withholding credits of dollar_figure for issue unreimbursed employee business_expenses respondent determined that petitioner is not entitled to a deduction for unreimbursed employee business_expenses of dollar_figure and dollar_figure for and respectively petitioner asserts that he is entitled to the deductions sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such deductions however are not allowable to an employee to the extent that the employee is entitled to reimbursement from his or her employer for an expenditure related to his or her status as an employee 79_tc_1 at trial petitioner testified that he could have received a 100-percent reimbursement from the government for these expenses in addition petitioner failed to substantiate that he incurred these expenses in the amounts claimed accordingly since petitioner could have been reimbursed by his employer and did not substantiate these deductions he is not entitled to unreimbursed employee business deductions of dollar_figure and dollar_figure for and respectively issue addition_to_tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for delinquent filing of a return sec_6651 provides that if a taxpayer fails to file a return by its due_date including extensions of time for filing there shall be an addition_to_tax equal to percent of the tax required to be shown on the return for each month the failure_to_file continues not to exceed percent petitioner had an extension until date to file his return petitioner did not file his return until date petitioner has failed to meet his burden on this issue rule a 290_us_111 accordingly respondent's addition_to_tax on this issue is sustained issue penalty under sec_6662 respondent determined that the portion of the underpayment for attributable to the disallowance of the unreimbursed employee business_expenses was due to negligence sec_6662 provides for an accuracy-related_penalty equal to percent of the portion of the underpayment due to negligence for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the income_tax laws and disregard includes any careless reckless or intentional disregard as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a welch v helvering supra petitioner did not address this penalty at trial or on brief and has therefore failed to meet his burden with respect to this issue accordingly the penalty under sec_6662 is sustained for the foregoing reasons and to take account of a concession decision will be entered under rule
